DETAILED ACTION
EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas McDonald on 20 May 2021.

The application has been amended as follows: 
Please amend claim 1 as follows:
A rotor blade for a turbomachine, the rotor blade comprising:
an airfoil;
a tip shroud coupled to the airfoil, the tip shroud including a side surface, the side surface defining the outermost boundary of the tip shroud in an axial direction and a circumferential direction, the airfoil and the tip shroud defining a first cooling passage extending from an Page 3 of 13Serial Number: 15/630,067ATTY DOCKET No: upstream end to a downstream end, the tip shroud further defining a second cooling passage intersecting and directly fluidly connected to the first cooling passage, the second cooling passage extending from an inlet at the downstream end of the first cooling passage to a first outlet defined on the side surface, the first outlet being configured to direct a coolant onto a tip shroud fillet of a first adjacent rotor blade, wherein the inlet defines a first diameter and the first outlet defines a second diameter, wherein the first diameter is equal to the second diameter, and wherein the first outlet is configured to expel the coolant at a sufficient velocity to traverse a gap between the first outlet and the tip shroud fillet such that the coolant impinges on the tip shroud fillet of the first adjacent rotor blade; and
a plug positioned in a radially outer end of the first cooling passage to direct the coolant flowing through the first cooling passage into the second cooling passage, the plug being positioned entirely radially outward from the second cooling passage.
	
	Please amend claim 24 as follows:
		A turbomachine, comprising:
a turbine section including a plurality of rotor blades, a first rotor blade of the plurality of rotor blades comprising:
an airfoil;
a tip shroud coupled to the airfoil, the tip shroud including a side surface having a convex tip shroud fillet, the side surface defining the outermost boundary of the tip shroud in an axial direction and a circumferential direction, the airfoil and the tip shroud defining a first cooling passage extending from an Page 3 of 13Serial Number: 15/630,067ATTY DOCKET No: upstream end to a downstream end, the tip shroud further defining a second cooling passage Page 5 of 13Serial Number: 15/630,067ATTY DOCKET No: intersecting and directly fluidly connected to the first cooling passage, the second cooling passage extending from an inlet at the downstream end of the first cooling passage to an an adjacent second rotor blade second rotor blade; and
a plug positioned in a radially outer end of the first cooling passage to direct the coolant flowing through the first cooling passage into the second cooling passage, the plug being positioned entirely radially outward from the second cooling passage.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s remarks filed 12 February 2021 with regards to claim 11 are persuasive.  It is noted that claims 1 and 24 have been amended by the Examiner to incorporate the additional subject matter in claim 11 and thus these claims are allowable for at least the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY L BACON whose telephone number is (571)270-5623.  The examiner can normally be reached on Monday-Thursday, 7am-4pm and every other Friday 7am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANTHONY L BACON/Examiner, Art Unit 3747                                                                                                                                                                                                        
/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747